Citation Nr: 1451883	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES
				
1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied service connection for back and neck disorders.

In March 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of this proceeding has been associated with the claims file. 

In March 2014, the Board remanded the Veteran's claims for additional development. As all necessary development has been completed, the case is now ready for adjudication.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that a back disorder pre-existed the Veteran's entrance to active duty. 

2.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted and a back disorder did not pre-exist the Veteran's entry into active duty military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2014). 

2.  A back disorder was not incurred or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  A neck disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) 

existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a November 2008 letter, sent prior to the initial unfavorable decision issued in June 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  
As above, in March 2014, the Board remanded the claims to obtain additional records that had been identified, including from the Social Security Administration (SSA) as well as records regarding a claim for Worker's Compensation.  In accordance with the Board's remand order, records from SSA were obtained in May 2014.  With regard to the Worker's Compensation records, the Veteran was notified in an April 2014 letter that he needed to compete and return an authorization form for these so that VA may obtain such records.  He was also advised that he may obtain the records himself and send them to VA.  Unfortunately, the Veteran did not respond to this request and, absent the submission of appropriate authorization forms from the Veteran, VA is unable to request the identified records.  In this regard, the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where 

he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has fulfilled its duty to assist in obtaining relevant records.  

Also, in the March 2013 remand, a VA medical examination was requested to address the claim based on aggravation of a pre-existing back disorder, and in July 2014 the requested VA examination was obtained.   In this regard, the Board finds that such opinion is adequate to decide the issues as it is a review of the record, to include his service treatment records, post-service records, and prior etiological opinions.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  As such, the Board further finds substantial compliance with its prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance); See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, in March 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 
	
Here, during the March 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the Veteran's claimed neck and back disorders focused on the elements necessary to substantiate the claims for service connection and sought to identify any need for further development.  The Veteran testified that he received treatment through VA since 2007, and that he had 

provided all pertinent records from his private physician.  In this regard, the Board notes that such records dated during the relevant time period have already been associated with the record on appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any additional, outstanding evidence that is relevant to the Veteran's claims for service connection.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which 

the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306. 

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 


Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Factual Background
	
The Veteran asserts that he has current back and neck disorders related to service. During the March 2013 Board hearing, the Veteran testified that during service, he aggravated a pre-existing  neck/back disorder by participating in rigorous activities while in basic training such as marching with a heavy duffel bag as well as heavy lifting during a cleaning detail in the cafeteria.  He also reported that he injured his back when he fell off the back of a truck while lifting a can of garbage.  He stated that he was discharged from military service early due to complaints of back pain.  

On his October 1968 pre-enlistment examination, clinical evaluation of the spine was normal.  Furthermore, in an October 1968 Report of Medical History, the Veteran denied "back trouble of any kind."  However, the Veteran did not enter service until April 1, 1969, approximately six months after his pre-enlistment 

examination and, in an April 28, 1969 Report of Medical History (just 27 days after the Veteran's entrance into service), the Veteran reported that he had had "recurrent back pain since 1966, following injury received during sports."  On the April 28,1969 separation examination, clinical evaluation of the spine was normal. Significantly, the April 28, 1969 separation examination notes an attached "Mental Hygiene Evaluation" wherein it is noted that the Veteran had an emotionally unstable personality with some drug dependency and administrative separation was advised.  

The earliest medical evidence of a neck/back disorder is recorded in a July 2007 VA treatment record in which the Veteran reported low back and neck pain.  An X-ray at that time revealed moderate multilevel discogenic disease and facet arthropathy.  Private treatment records dated as early as November 2003 note complaints of cervical spine pain.  Notably, records received from SSA in November 2014 include a July 2007 examination wherein the Veteran reported a history of back pain for 10 years due to an injury.  Another report in the SSA records dated in December 2011 also noted a history of back pain for 10 years due to an injury.

In connection with the Veteran's claim, he submitted a September 2010 statement from his private physician, Dr. M.R.N., wherein the physician wrote that he had treated the Veteran for the past 20 years.  Dr. M.R.N. stated that the Veteran had chronic back pain due to old trauma from football injuries in high school with reinjury in the Army while on training. 

The Veteran was afforded a VA contract examination to evaluate his back claim in November 2010 and was diagnosed as having lumbar spine spondylosis and disc degeneration.  The examiner concluded that the Veteran's back condition was as least as likely not related to military service.  The rationale provided was that the Veteran first injured his back in 1969 while in active military service and then by constant and forceful use of his back during active military duty which predisposed him to expedited inflammatory process.  


In an addendum opinion, the November 2010 examiner stated that "the aggravation of the back condition which pre-existed, is at least as likely as not related to Military service and rationale is extreme use of spine and carrying heavy loads back and forth while doing active military service which speeds up wear and tear beyond usual cause." 
	
Further opinion was sought by an independent physician (Dr. H.S.) in March 2011.  Dr. H.S. concluded that the current lower back condition was less likely than not related to military service.  The rationale provided was that there is no notation in the service records indicating back pain complaints or evaluations. This opinion is also inadequate as the examiner did not address aggravation.

Pursuant to the March 2013 remand, the Veteran was afforded a new VA spine examination in July 2014.  The July 2014 examiner diagnosed lumbago and, upon review of the record, the examiner opined that the Veteran's low back disorder was less likely as not incurred in or caused by the claimed in-service injury, illness or event.  The examiner also opined that the Veteran's preexisting low back condition was not aggravated beyond its normal course by his service.  As a rationale for this opinion, the examiner stated that, according to the Veteran, he suffered a hyperextension injury to his lower back playing high school football prior to service in 1966.  The Veteran stated that he was told that he did something to his disk and that that an x-ray was taken.  This examiner noted that no x-ray from this pre-service injury was associated with the file.  The Veteran stated as well, that while in basic training he slipped and fell off of the back of a truck, landing on his buttocks.  He stated that he presented to sick call and was treated for a bruise on his buttocks and nothing else.  The examiner did not see any entries in the service treatment records that reflected this claim.  The examiner wrote that it was unclear as to the exact nature or extent of the low back injury prior to service, but it was clear that an incident took place prior to service that resulted in a back injury.  As well, there was no evidence in the service treatment records of an injury to the lower back or complaint of lower back pain while in service.  Furthermore, there was no evidence 

of either a new injury to the lower back or the exacerbation of his pre-existing low back condition as occurring in service.  The examiner wrote that the Veteran did not currently suffer from low back pain and was seen to have moderate multilevel discogenic disease on a plain film done in 2007 (nearly 40 years post-separation from service).  There was no evidence in the record to connect his current low back condition to any event in service or that his service aggravated his pre-existing low back condition.

Thereafter, Dr. M.R.N. submitted another statement in September 2014 in which he wrote that the Veteran's pre-existing back disorder got worse during his military service.

IV. Analysis

As shown above, the Veteran claims that he first injured his back prior to service and that his pre-existing back condition was aggravated during service.  

The law states that a Veteran ...will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Veteran was provided a pre-enlistment examination in October 1968; at that time, a clinical evaluation of the spine was normal.  In an October 1968 Report of Medical History, the Veteran denied "back trouble of any kind."  Therefore, as a back disorder was not noted on his physical examination at the time of his entrance into military service, the presumption of soundness attaches. 



The law also provides that a Veteran will not be considered sound upon service entry where there is clear and unmistakable (obvious or manifest) evidence that demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). 

In this case, the Veteran contends that his back disorder pre-existed military service but the Board finds that there is no clear and unmistakable evidence that a back disorder existed prior to service.  During the April 1969 examination for separation, a Report of Medical History shows he gave a history of "recurrent back pain since 1966, following injury received during sports."  The examination at that time showed normal clinical evaluation of the spine.  The earliest evidence of a back disorder after service is the July 2007 VA X-ray revealing moderate multilevel discogenic disease and facet arthropathy, and the only verifications of the 1966 claimed injury come from the Veteran and Dr. M.R.N. who clearly relied upon the Veteran's statements as the foundation that the 1966 injury occurred.  There is no evidence, either lay or of record, that a specific diagnosis was ever made or recorded regarding the back injury in 1966.  These statements are insufficient to rebut the presumption of soundness and are not clear and unmistakable evidence that the Veteran was not of sound condition when he entered service.  The Court has held on multiple occasions that lay statements by a Veteran concerning a pre-existing condition, alone, are insufficient to rebut the presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.).  

Additionally, it is telling that examination of the spine at the April 1969 separation examination showed that the spine was normal.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)(where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

Furthermore, the earliest evidence of a back disorder after service is the July 2007 VA X-ray revealing moderate multilevel discogenic disease and facet arthropathy.  Therefore, the presumption of soundness applies, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  Finally, as the Veteran was never noted to have back problems during service, service connection may not be granted on the basis of aggravation of a preexisting condition.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (holding that service connection may be granted for a disability that resulted from a defect which was subject to a superimposed disease or injury during service).  According, despite the medical opinions that found the Veteran's back was aggravated by service, the Board finds that under the circumstances of this case, the Veteran did not have an in-service back disability or residuals of a 1966 injury that were aggravated.  
The Board has also considered whether service connection is warranted on a presumptive basis.  However, the Veteran served from April 1, 1969 to June 13, 1969 which is less than 90 days.  As such, presumptive service connection is not warranted pursuant to 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The claim must also be denied on a direct basis.  As above, service treatment records are negative for any complaints or treatment regarding the back.  However, the Veteran has contended that he experienced back problems during service.  As such, the Board will concede that the Veteran experienced some back problems during service; however, the relevant inquiry is whether his current back disorder was incurred during military service.  

There are several; conflicting medical opinions in this case.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).   Additionally, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In this matter, the Board finds the September 2010 opinion given by Dr. M.R.N. is of little probative value, as this opinion only shows complaints of back pain since approximately1990 (18 years after the Veteran's military service) and does not provide a rationale as to why the Veteran's current back disorder is related to his military service.  The Board also finds that the November 2010 addendum opinion is also of little probative value.  Significantly, the November 2010 VA examiner's opinions are contradictory (he attributed the back disorder to direct service incurrence as well as aggravation) and based on an inaccurate factual basis (football injury during service).  He failed to discuss the lack of in-service complaints, the normal spine found on separation examination in April 1966, and the nearly 20-year gap between service discharge and the first diagnosis of a back disorder.  Opinions should offer a reasoned medical explanation connecting his conclusions with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Also, opinions based on an inaccurate history have essentially no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The Board further finds that the March 2011 opinion is of little probative value as the examiner based the opinion solely on the lack of documentation of in-service back problems.  Finally, the Board finds that the September 2014 opinion from Dr. M.R.N. is of little probative value as the physician did not provide a rationale for his speculative opinion that it was "possible that patient's pre-existing condition could [have] gotten worse during service.  An equivocal or speculative medical opinion may still be competent, and cannot be considered "non-evidence." Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  However, in some cases, a speculative opinion may be relied up if the examiner's explains the basis for his or her opinion.  See generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, Dr. M.R.N. provided not basis for his opinion and it is not probative here.  

The Board finds that the July 2014 opinion is of greater probative value as the opinion was based on the examiner's accurate review of the claims file, the Veteran's statements, a physical examination, and was supported by a rationale.  See Prejean, supra.  Therefore, based on the most probative evidence of record, i.e., the July 2014 opinion, the Board finds that the Veteran's back disorder was not incurred during the Veteran's military service.

Additionally, the Board notes that the Veteran has contended on his own behalf that his back disorder was aggravated by his military service.  However, as above, since the Veteran was never noted to have back problems during service, service connection may not be granted on the basis of aggravation of a preexisting condition.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (holding that service connection may be granted for a disability that resulted from a defect which was subject to a superimposed disease or injury during service).  Furthermore, while the Veteran is competent to testify as to his in-service back problems, he is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, 

only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  The Veteran, as a layperson, lacks the competency to opine on the etiological cause of his back disorder. 

Moreover, the Board notes that the Veteran's allegations and reported history regarding his back are simply not credible.  Credibility is an adjudicative, not a medical determination and the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  While the Veteran testified during the March 2013 Board hearing that his preexisting back disorder increased in severity during military service and had been problematic since service, as above, in a July 2007 SSA examination, the Veteran reported a history of back pain for 10 years due to an injury (dating the back pain to 1997).  Moreover, while the Veteran reported that he was discharged from military service early due to complaints of back pain, the April 28, 1969 separation examination notes an attached "Mental Hygiene Evaluation" wherein it is noted that the Veteran had an emotionally unstable personality with some drug dependency and administrative separation was advised.  Regardless of whether the Veteran is purposely providing a false history or unintentionally doing so because of the passage of time since service, the ultimate conclusion is that his statements are simply not credible evidence.  Because of the inconsistency, the Board finds that the Veteran's allegations have limited, if any, probative value.  

Finally, the Board notes that the discussion above has focused on the back and not the neck.  However, while the Veteran contends that he had a preexisting neck disorder which was aggravated by service, there is no evidence of neck problems in service, to include preexisting neck problems.  Significantly, in the April 28, 1969 Report of Medical History, the Veteran reported that he had had "recurrent back pain since 1966, following injury received during sports." He said nothing about neck pain.  The earliest indication of neck pain is the November 2003 private treatment record which notes complaints of cervical spine pain.  The earliest medical evidence of a possible neck disorder is the July 2007 X-ray showing moderate multilevel discogenic disease and facet arthropathy.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute   In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, the Board finds that a VA examination specific to the neck issue is not warranted.  While the record shows complaints of neck pain as early as November 2003 and the Veteran appears to be currently diagnosed with a neck disorder, there is no indication that it may be related to an in-service injury, disease, or event.  In this regard, whether or not the Veteran claims to have experienced neck pain during service, he has not been shown to possess the medical expertise necessary to diagnose and provide the etiology of a neck disorder.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  As such, the Veteran's statements, standing alone, are insufficient to address a medically complex question such as the link, if any, which exists between his currently diagnosed neck disorder and his military service.  

Having reviewed the evidence, the fact remains that the service treatment records fail to show any complaints, treatment or diagnosis of a condition of the neck during active duty service.  While the Veteran is competent to report injuries incurred in service and any associated symptoms, the Veteran's own testimony is undermined by his service treatment records, which do not show any treatment for a neck disorder.  As such, service connection for a neck disorder on a direct basis is not warranted.  Furthermore, as above, since the Veteran served for less than 90 days, service connection for a neck disorder on a presumptive basis is precluded.  
Furthermore, as to any claim that the Veteran's current neck disorder is secondary to his back disorder, the Board notes that service connection for a back disorder has also been denied.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back and neck disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a back disorder is denied.  

Service connection for a neck disorder is denied.  
	



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


